DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant is advised that the allowability of previously indicated claims 2 and 8 in the Office Action mailed on 12/20/2021 is hereby withdrawn in view of the newly discovered reference to Toyama et al. (US 2009/0161039 A1).  Rejections based on the newly cited references follow.  This is Non-Final Office Action in response to amended claims filed on 03/16/2022.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyama et al. (US 2009/0161039 A1; hereinafter “Toyama”).
Regarding Claim 1, referring to at least Fig. 7 and related text, Toyama teaches a display device, comprising: a first substrate (40) (paragraph 55, 40 formed of polymer material); a second substrate (60) that is formed of a different material than the first substrate (paragraph 57, 60 formed of aluminum); a first light emitting diode (LED) (11R) on the first substrate (fig. 7 and paragraph 48.  For example, 11R being indirectly in contact with 40, wherein “on” is considered as “a function word to indicate position in contact with” as defined by Merriam-Webster Dictionary); and a second LED (11B) and a third LED (11G) on the second substrate (fig. 7 and paragraph 48.  For example, 11B and 11G being indirectly in contact with 60, wherein “on” is considered as “a function word to indicate position in contact with” as defined by Merriam-Webster Dictionary), wherein the first LED, the second LED, and the third LED are positioned between the first substrate and the second substrate (fig. 7), wherein the first LED is a red LED (11R), and wherein any one of the second LED or the third LED is a blue LED (11B), and the other one of the second LED or the third LED is a green LED (11G) (fig. 7).
Regarding Claim 3, Toyama teaches further comprising: a plurality of driving units (31 and 32) configured to drive the first LED, the second LED, and the third LED (paragraph 49), wherein at least one of the plurality of driving units (32) is on the first substrate (fig. 7 and paragraph 49).
Regarding Claim 7, Toyama teaches a reflective layer (24) on the first substrate, and overlapping the second LED and the third LED (fig. 7 and paragraph 80).
Regarding Claim 8, referring to at least Fig. 7 and related text, Toyama teaches a display device, comprising: a first substrate (40) (paragraph 55, 40 formed of polymer material); a second substrate (60) that is formed of a different material than the first substrate (paragraph 57, 60 formed of aluminum); a first light emitting diode (LED) (11R) on the first substrate (fig. 7 and paragraph 48.  For example, 11R being indirectly in contact with 40, wherein “on” is considered as “a function word to indicate position in contact with” as defined by Merriam-Webster Dictionary); and a second LED (11B) and a third LED (11G) on the second substrate (fig. 7 and paragraph 48.  For example, 11B and 11G being indirectly in contact with 60, wherein “on” is considered as “a function word to indicate position in contact with” as defined by Merriam-Webster Dictionary); a first protective layer (19) on the first substrate, and covering the first LED (fig. 7 and paragraphs 80.  For example, 19 protecting and covering 11R); a second protective layer (20) on the second substrate, and covering the second LED and the third LED (fig. 7 and paragraph 80.  For example, 20 is protecting and covering 11B and 11G); and filling member (24) between the first protective layer and the second protective layer (fig. 7 and paragraph 80), wherein the first LED, the second LED, and the third LED are positioned between the first substrate and the second substrate (fig. 7).

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a display device in claim 10, particularly in combination with the limitation regarding the first and second substrate with a filling member and a reflective layer between the first substrate and the second substrate, wherein the reflective layer overlaps an area excluding an area in which the first LED is positioned.  For example, Zhang et al. (US 2017/0179192 A1) and Toyama et al. (US 2009/0161039 A1), as the closest prior arts of record, both teach the similar display device recited in claim 10 except the additional limitation discussed above in combination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829